Title: From Thomas Jefferson to Robert R. Livingston, 16 February 1801
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Washington Feb. 16. 1801.

Your favor of Jan. 7. came duly to hand. a part of it gave me that kind of concern which I fear I am destined often to meet. men professing minds of the first order, and who have had opportunities of being known & of acquiring the general confidence, do not abound in any country beyond the wants of the country. in your case however it is a subject of regret rather than of complaint, as you are in fact serving the public in a very important station.
It is some two or three or four years since I enquired of the members of the A. Phil. society whether you were a member. the answer was that they were pretty sure you were, & had been for a long time. after acquiescing awhile on that authority I expressed a wish to the Secretaries that they would ascertain the fact, which they promised. my absences from Philadelphia prevented a repetition of the enquiry as often as I wished, and the members names being to be sought through the whole minutes of our proceedings, obstructed the search. at length I nominated you, & at the next election you were chosen a member. whether you were one before, you probably know: and if already of the elect, you are now doubly so. I inclose the diploma.
I have on several occasions been led to think on some means of uniting the State Agricultural societies into a central society: and lately it has been pressed from England with a view to a cooperation with their board of agriculture. you know some have proposed to Congress to incorporate such a society. I am against that, because I think Congress cannot find in all the enumerated powers any one which authorises the act, much less the giving the public money to that use. I believe too if they had the power, it would soon be used for no other purpose than to buy with sinecures useful partisans. I believe it will thrive best if left to itself as the Philosophical societies are. there is certainly a much greater abundance of materials for Agricultural societies than Philosophical. but what should be the plan of union? would it do for the state societies to agree to meet in a central society by a special deputation of members? if this should present difficulties, might they not be lessened by their adopting into their  society some one or more of their delegates in Congress or of the members of the Executive residing here, who assembling necessarily for other purposes, could occasionally meet on the business of their societies? your Agricultural society standing undoubtedly on the highest ground, might set the thing a going by uniting to such state societies as already exist, and these once meeting centrally might induce the other states to establish societies & thus compleat the institution. this is a mere idea of mine, not sufficiently considered or digested, & hazarded merely to set you to thinking on the subject, & to propose something better or to improve this. will you be so good as to consider it at your leisure, and give me your thoughts on the subject? Accept my affectionate salutations.

Th: Jefferson

